DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

The terminal disclaimer filed on December 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,720,314 and US 9,779,916 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Albert Penilla on January 18, 2022.
The application has been amended as follows: 
The dependency of claims 8 and 19 were changed as follows—

Claim 8 line 1 the “7” was changed to  - - 1 - - .
Claim 19 line 1 the “18” was changed to  - - 13- -
Allowable Subject Matter
s 1-6, 8-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach an apparatus for confining plasma within a processing chamber where the chamber includes a lower electrode, a ground ring, an upper electrode, and a confinement ring which comprises the combination of a lower horizontal section including an extension section, an upper horizontal section, gap, and a vertical section as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716